Name: 94/298/EC: Commission Decision of 5 May 1994 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  economic geography;  cooperation policy;  agricultural policy;  trade
 Date Published: 1994-05-26

 Avis juridique important|31994D029894/298/EC: Commission Decision of 5 May 1994 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat Official Journal L 131 , 26/05/1994 P. 0024 - 0024 Finnish special edition: Chapter 3 Volume 57 P. 0159 Swedish special edition: Chapter 3 Volume 57 P. 0159 COMMISSION DECISION of 5 May 1994 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat (94/298/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1), as last amended by Directive 93/121/EC (2), and in particular Article 9 thereof, Whereas Commission Decision 94/85/EC (3) established a list of third countries from where importation of fresh poultrymeat is authorized; Whereas further written assurances have been received from certain third countries; Whereas examination of these assurances has shown that these countries satisfy the requirements of the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 94/85/EC is amended as follows: (1) the following is inserted after the word 'Annex': 'This is a list in principle and importations shall fulfil the relevant animal and public health requirements.' (2) the following lines are inserted in accordance with the alphabetic order of the ISO-code: ' CN China (People's Republic) Ã  HR Croatia Ã  KR Korea (Republic) Ã  LI Lithuania Ã  TR Turkey Ã  ' Article 2 This Decision shall apply from 1 July 1994. Article 3 This Decision is addressed to the Member States. Done at Brussels, 5 May 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 35. (2) OJ No L 340, 31. 12. 1993, p. 39. (3) OJ No L 44, 17. 2. 1994, p. 31.